Citation Nr: 0816481	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-05 035	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The veteran served on active duty from January 1942 to June 
1945.  He had additional periods of active service from March 
1946 to March 1953, and from  June 1953 to November 1961.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1942 to June 1945, March 1946 to March 1953, and June 
1953 to November 1961.

2.	On April 11, 2008, the Board received a copy of a 
Certificate of Death indicating that the veteran died in 
January 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate            the merits of this 
claim.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2007);                  
38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
M. N. HYLAND
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


